Lundberg Stratton, J.,
dissenting. The Cleveland Clinic Foundation (“Cleveland Clinic”) is self-insured. It did not procure (or purchase) an insurance policy from P.I.E. Mutual Insurance Company (“PIE”). However, the Cleveland Clinic contracted with PIE to provide and to pay for its defense in the Watkinses’ medical malpractice action. In a medical malpractice case of this proportion, legal fees and expenses, notwithstanding the potential liability for any judgment, may reach hundreds of thousands of dollars.
The majority relies on R.C. 3955.19 as authority to grant a peremptory writ of procedendo in this case because the court of appeals issued the current stay of the Cleveland Clinic’s appeal in the Watkins litigation pursuant to an order of liquidation. However, R.C. 3955.19 clearly and unambiguously provides for a stay of proceedings in all pending causes of action in which an insolvent insurer is a party or is obligated to defend a party. Based upon the plain language of the statute, it applies to the Watkins litigation because PIE is obligated to defend a party, i.e., the Cleveland Clinic. There is no need for this court to interpret or construe the meaning of the statute when it may be understood from its plain language.
The statute, written in the disjunctive, expressly provides that, a stay is warranted in two situations: if PIE itself is a party or if it is obligated to defend a party. Because PIE “is obligated to defend” the Cleveland Clinic in the *538Watkins litigation, the express terms of the statute apply and the Eighth Appellate District properly stayed the proceedings.
R.C. 3955.19 does not require that insurance coverage must exist to trigger the statute’s application. The term “insolvent insurer” defines the current legal status of PIE, an insurance company. However, the statute does not require that there also be an existing insurance policy in place between PIE and the party it is obligated to defend for the statute to be applicable. The statute broadly refers to “all proceedings in which an insolvent insurer * * * is obligated to defend a party.” The Eighth Appellate District followed this directive.
The majority need not construe R.C. 3955.19 when its meaning is clear from its plain language. PIE is an insolvent insurer. PIE is obligated to defend the Cleveland Clinic in the Watkins litigation. Therefore, the action must be stayed in accordance with R.C. 3955.19. I respectfully dissent and would deny the writ.
Moyer, C.J., concurs in the foregoing dissenting opinion.